Exhibit 10.1

 

TWELFTH AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS TWELFTH AMENDMENT AND CONSENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of March 15, 2005 (this “Amendment”), to the Second Amended
and Restated Credit Agreement, dated as of September 30, 2003 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among General Electric Capital Corporation, as Agent and Lender
(“Agent”), Inverness Medical Innovations, Inc. (“Innovations”), Wampole
Laboratories, Inc. and Inverness Medical (UK) Holdings Limited, as borrowers
(“Borrowers”), the other Credit Parties signatory thereto, Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., as
documentation agent, co-syndication agent and lender, UBS Securities LLC, as
co-syndication agent, and the lenders signatory thereto from time to time
(collectively, the “Lenders”).

 

W I T N E S S E T H

 

WHEREAS, Borrowers have notified Agent that Inverness Medical Innovations, Inc.,
a Delaware corporation (“Innovations”), through a newly formed wholly-owned
subsidiary (“Binax Newco”), desires to acquire one hundred percent (100%) of the
issued and outstanding stock of Binax, Inc., a Delaware corporation (“Binax”),
by way of a merger (the “Binax Merger”) into Binax Newco in exchange for
consideration (the “Binax Closing Date Consideration”) of $8,600,000 in cash and
1,433,333 shares of Stock of Innovations, pursuant to which merger Binax Newco
shall be the surviving entity;

 

WHEREAS, in addition to the Binax Closing Date Consideration, under the terms of
that certain Agreement and Plan of Merger, dated February 8, 2005, by and among
Innovations, Binax, Binax Newco and the other parties listed on the signature
pages thereto (the “Binax Merger Agreement”), Innovations shall be required to
pay the Contingent Cash Consideration (as defined in the Binax Merger Agreement)
of up to $11,000,000 at such time, if any, as the conditions to such payment
have been met as set forth in the Binax Merger Agreement;

 

WHEREAS, the Binax Merger is not a Permitted Acquisition and therefore is
prohibited under Section 6.1 of the Credit Agreement;

 

WHEREAS, the formation of Binax Newco (the “Binax Newco Formation”) is
prohibited under Section 6.1 of the Credit Agreement;

 

WHEREAS, the issuance of Stock of Innovations (the “Binax Stock Issuance”) as
contemplated by the Binax Merger Agreement is prohibited under Section 6.5 of
the Credit Agreement;

 

WHEREAS, Borrowers have requested that Agent and Requisite Lenders consent to
the Binax Merger, Binax Newco Formation and the Binax Stock Issuance on the
terms and subject to the conditions set forth herein;

 

WHEREAS, Borrowers have notified Agent that Innovations, through a newly formed
wholly-owned subsidiary (“Ischemia Newco”), desires to acquire one hundred
percent

 

1

--------------------------------------------------------------------------------


 

(100%) of the issued and outstanding stock of Ischemia Technologies, Inc.., a
Delaware corporation (“Ischemia”), by way of a merger (the “Ischemia Merger”)
with and into Ischemia Newco in exchange for consideration (the “Ischemia
Closing Date Consideration”) of approximately 968,482 shares of Stock of
Innovations and the payment of certain obligations of Ischemia in an amount not
to exceed $4,000,000, pursuant to which merger Ischemia shall be the surviving
entity;

 

WHEREAS, the Ischemia Merger is not a Permitted Acquisition and therefore is
prohibited under Section 6.1 of the Credit Agreement;

 

WHEREAS, the formation of Ischemia Newco (the “Ischemia Newco Formation”) is
prohibited under Section 6.1 of the Credit Agreement;

 

WHEREAS, the issuance of Stock of Innovations (the “Ischemia Stock Issuance”) as
contemplated by that certain Agreement and Plan of Merger, dated as of
February 15, 2005, by and among Innovations, Ischemia Newco and Ischemia (the
“Ischemia Merger Agreement”) is prohibited under Section 6.5 of the Credit
Agreement;

 

WHEREAS, Borrowers have requested that Agent and Requisite Lenders consent to
the Ischemia Merger, Ischemia Newco Formation and the Ischemia Stock Issuance on
the terms and subject to the conditions set forth herein;

 

WHEREAS, notwithstanding the definition of EBITDA as contained in the Credit
Agreement as amended by Paragraph 2 below, Agent and Requisite Lenders have
agreed that the proceeds of that certain judgment in an amount equal to
$8,429,705.60 (the “IMN Settlement Proceeds”) received by IVC Industries, Inc.
during the Fiscal Quarter ended March 31, 2005 from Merk, Sumitomo, Tanabe,
Reilly, Lonza, Degussa and Nepera  in connection with the Vitamin Products
Settlement shall not be required to be subtracted from the consolidated net
income of the Reporting Credit Parties; and

 

WHEREAS, Agent and Requisite Lenders have agreed to amend the Credit Agreement
in the manner, and on the terms and conditions, provided for herein.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

2.                                       Amendment to Credit Agreement.  Annex A
of the Credit Agreement is hereby amended as of the Effective Date (as
hereinafter defined) by adding the following to the end of the definition of
“EBITDA”:

 

“For purposes of clarifying clause (b)(iii) of this definition, “gains from
extraordinary items” shall include any amounts realized by any Person during any
fiscal period that are not generated by the operation of such Person’s business
in the ordinary course, as well as any judgments, settlements, proceeds or other

 

2

--------------------------------------------------------------------------------


 

consideration derived, by such Person during such fiscal period, from any claim,
counterclaim, cross-claim or other cause of action of any kind or nature
whatsoever, except to the extent that such judgments, settlements, proceeds or
other consideration either (A) do not in the aggregate exceed the aggregate
amount of legal fees and costs incurred by such Person during the 24-month
period ending with such fiscal period in connection with the prosecution of such
claims, counterclaims, cross-claims or other causes of action or (B) represent
the recovery of items that would otherwise have been included in consolidated
net income of that Person had a third party not breached or defaulted on its
obligations to such Person.”

 

3.                                       Consent Regarding IMN Settlement
Proceeds.  Agent and Requisite Lenders agree that, notwithstanding the terms of
the Credit Agreement and to the extent such amounts are included in consolidated
net income, Borrowers shall not be required to subtract the IMN Settlement
Proceeds from the consolidated net income of the Reporting Credit Parties for
purposes of determining EBITDA of the Reporting Credit Parties.

 

4.                                       Binax Consent.  As of the Effective
Date (as hereinafter defined), Agent and Requisite Lenders (a) consent to the
Binax Newco Formation and the consummation of the Binax Merger and the Binax
Stock Issuance in accordance with the Binax Merger Agreement and related
documentation previously provided to and approved by Agent (the “Draft Binax
Merger Documents”), and (b) agree that none of the Binax Newco Formation, the
consummation of the Binax Merger or the Binax Stock Issuance on or before
April 15, 2005, in each case in accordance with the Draft Binax Merger
Documents, shall constitute a breach of the Credit Agreement, provided, however,
that the consents and agreements of Agent and Requisite Lenders set forth above
are expressly conditioned on satisfaction of all of the following conditions in
Agent’s reasonable discretion, and the Borrowers and the other Credit Parties
hereby covenant and agree as follows:

 

(i)                                     that the Credit Parties do not expend
any cash in connection with the Binax Merger, the Binax Newco Formation or the
Binax Stock Issuance other than (x) for costs and expenses not to exceed
$500,000 in the aggregate and (y) pursuant to the Binax Merger Agreement, cash
payments to current stockholders of Binax, which shall not exceed (1) $8,600,000
on or about the date the Binax Merger is consummated plus (2) the required
withholding amount pursuant to section 2.7 of the Binax Merger Agreement in an
amount not to exceed $500,000 plus (3) the amount of the Contingent Cash
Consideration as identified in the Binax Merger Agreement at the time the
conditions to the payment of the Contingent Cash Consideration (or a portion
thereof) have been met under the Binax Merger Agreement; and

 

(ii)                                  the noncash consideration payable by the
Credit Parties in connection with the Binax Merger shall be limited to the
issuance of Stock of Innovations pursuant to the Binax Stock Issuance.

 

5.                                       Agreement by Borrowers and Other Credit
Parties Regarding Binax Merger.  The Borrowers and each of the other Credit
Parties hereby acknowledge and agree that, on or prior to the effective date of
the Binax Merger (or on or prior to such other date as may be expressly provided
below):

 

3

--------------------------------------------------------------------------------


 

(a)                                  Satisfaction of Conditions.  Agent shall
have received evidence satisfactory to Agent that each of the conditions
precedent to a Permitted Acquisition set forth in Section 6.1(ii) – (xi) of the
Credit Agreement have been satisfied in connection with the Binax Merger (other
than the conditions set forth in Sections 6.1(v) and 6.1(ix), which are hereby
waived).

 

(b)                                 Guaranty and Joinder.  Agent shall have
received a guaranty and joinder agreement, in form and substance satisfactory to
Agent, duly executed by Binax Newco pursuant to which, inter alia, Binax Newco
joins the Credit Agreement and the other Loan Documents as a US Credit Party and
agrees to guaranty the Obligations of the Credit Parties under the Loan
Documents.

 

(c)                                  Security Interest and Code Filings. 

 

(i)                                     Binax Newco shall have granted a valid
first priority perfected security interest (subject to Permitted Encumbrances)
in all of its assets to secure the Obligations of the Credit Parties and shall
have executed or authorized (as applicable) all documents (including financing
statements under the Code (or foreign equivalent) and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens in
form and substance reasonably acceptable to Agent) as Agent may request in order
to perfect its security interest in such assets.

 

(ii)                                  Binax Newco shall provide copies of Code
(or the foreign equivalent thereof) search reports listing all effective
financing statements (or equivalent information) that name Binax Newco or Binax
as debtor, together with copies of such financing statements (or equivalent
information), none of which shall cover the assets of Binax Newco or Binax.

 

(iii)                               Within sixty (60) days of the effective date
of the Binax Merger or such longer period as Agent shall consent to in its sole
discretion, Binax Newco shall provide Control Letters from (A) all issuers of
uncertificated securities and financial assets held by Binax Newco, (B) all
securities intermediaries with respect to all securities accounts and securities
entitlements of Binax Newco, and (C) all futures commission agents and clearing
houses with respect to all commodities contracts and commodities accounts held
by Binax Newco.

 

(d)                                 Waivers.  Within sixty (60) days of the
effective date of the Binax Merger or such longer period as Agent shall consent
to in its sole discretion, Agent, on behalf of Lenders, shall have received
landlord waivers and consents, bailee letters and mortgagee agreements in form
and substance reasonably satisfactory to Agent, in respect of Binax Newco;
provided, that a landlord waiver shall not be required with respect to that
certain property located at 217 Read Street, Portland, ME 04103 so long as such
premises is vacated within 120 days following the effective date of the
effective date of the Binax Merger.

 

(e)                                  Pledge Amendment.  Agent shall have
received a pledge amendment to that certain Amended and Restated Pledge
Agreement, dated as of September 30, 2003, by and among Agent and the Credit
Parties listed on the signature pages thereto (as

 

4

--------------------------------------------------------------------------------


 

amended, restated, supplemented or modified from time to time, the “Pledge
Agreement”), in form and substance satisfactory to Agent, duly executed by an
authorized officer of Innovations, pursuant to which Innovations pledges one
hundred percent (100%) of the issued and outstanding Stock of Binax Newco (the
“Binax Newco Stock”) to Agent, together with all collateral and ancillary
documentation required by the Pledge Agreement, including, without limitation,
original certificates representing the Binax Newco Stock pledged by Innovations
(with duly executed, undated assignments separate from certificates).

 

(f)                                    Cash Management.  Within sixty (60) days
of the effective date of the Binax Merger or such longer period as Agent shall
consent to in its sole discretion, Agent shall have received tri-party blocked
account agreements, in form and substance reasonably satisfactory to Agent, duly
executed and delivered by Binax Newco and each bank where Binax Newco has
established a deposit or disbursement account (other than payroll accounts), in
accordance with the requirements set forth in Section 1.8 and Annex C of the
Credit Agreement; provided, that tri-party blocked account agreements shall not
be required to be delivered with respect to any deposit accounts currently held
by Binax at Key Bank National Association (“Key Bank”) so long as (i) all
amounts held in such account shall be swept to an account subject to a tri-party
blocked account over which Agent has control no less than 1 time per week and
(ii) any such deposit account held by Binax at Key Bank shall be closed within
120 days of the effective date of the Binax Merger.  In addition, so long as any
deposit account remains open at Key Bank, Borrowers shall provide Agent with a
copy of a monthly statement from Key Bank showing activity in such account for
such month.

 

(g)                                 Schedules.  Agent shall have received
updated Schedules to the Credit Agreement, the Amended and Restated Security
Agreement, dated as of September 30, 2003, as amended from time to time, by and
among Agent that the Credit Parties listed on the signature page thereto, the
Pledge Agreement, the Amended and Restated Intellectual Property Security
Agreement, dated as of September 30, 2003, as amended from time to time, by and
among Agent and the Credit Parties listed on the signature page thereto, and
such other Loan Documents as may be required in connection with the joinder of
Binax Newco, to reflect the joinder of Binax Newco to such agreements, in form
and substance satisfactory to Agent.

 

(h)                                 Organizational Documents and Good Standing. 
Agent shall have received a copy of each of Binax Newco’s and Binax’s (i)
organizational documents and all amendments thereto and (ii) good standing
certificates or the foreign equivalent and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date and certified by the applicable authorized Governmental Authority.

 

(i)                                     Bylaws and Resolutions.  Agent shall
have received a copy of (i) each of Binax Newco’s and Binax’s bylaws (or foreign
equivalent thereof) and all amendments thereto, (ii) resolutions of Binax
Newco’s and Binax’s board of directors and, to the extent required under
applicable law, stockholders, approving and authorizing the Binax Merger and the
execution, delivery and performance of the transaction documents to be executed
in connection with the Binax Merger, and (iii) resolutions of Binax Newco’s
board of directors approving and authorizing the execution, delivery and
performance of the Loan Documents to which Binax Newco is, or will be a party
and the transactions to be consummated in connection therewith,

 

5

--------------------------------------------------------------------------------


 

each certified by an authorized officer of Binax Newco and Binax, as applicable,
as being in full force and effect without any modification or amendment as of
the Effective Date.

 

(j)                                     Incumbency.  Agent shall have received a
signature and incumbency certificate of the officers of Binax Newco, certified
by an officer of Binax Newco as being true, accurate, correct and complete in
all respects.

 

(k)                                  Binax Merger Documents.  Agent shall have
received executed copies of the Binax Merger Agreement, together with all
amendments thereto, and all documentation delivered in connection therewith (all
of which shall be in form and substance reasonably satisfactory to Agent),
certified by an authorized officer of Binax Newco to be true and complete and in
full force and effect as of the Effective Date.

 

(l)                                     Opinion of Counsel.  Agent shall have
received legal opinions of counsel acceptable to Agent, which shall provide
(subject to customary qualifications) that (i) the Loan Documents have been duly
authorized, executed and delivered by, and are enforceable against Binax Newco,
(ii) that the Binax Merger was approved by all requisite corporate action by
Binax Newco and Binax, and (iii) such other opinions as Agent may reasonably
request, all in form and substance satisfactory to Agent.

 

(m)                               Collateral Assignment of Binax Merger
Documents.  Upon Agent’s request, Agent shall have received a collateral
assignment of the rights (but not the obligations) of Innovations and/or Binax
Newco under the Binax Merger Agreement and other documentation executed in
connection with the Binax Merger.

 

(n)                                 Payment of Indebtedness.  Borrowers shall
provide evidence satisfactory to Agent that all of the obligations of Binax to
Key Bank under (A) that certain Promissory Note and Line of Credit Agreement
between Binax and Key Bank dated July 20, 2004 and (B) under that certain Master
Equipment Line of Credit and Promissory Note between Binax and Key Bank National
dated July 20, 2004, as well as all related financing documentation as in effect
immediately prior to the Effective Date, will be performed and paid in full
immediately upon consummation of the Binax Merger and all Liens upon any of the
property of Binax or any other Credit Party in respect thereof shall have
terminated immediately upon such payment.

 

(o)                                 Appointment of Agent for Service of
Process.  Agent shall have received evidence that the Connecticut office of CT
Corporation has been appointed as agent for service of process for Binax Newco.

 

The Borrowers and each of the other Credit Parties hereby acknowledge and agree
that the failure to satisfy any of the deliveries or conditions set forth above
in this Section 5 on or prior to the date required as set forth above in
connection with each such delivery or condition, as applicable, shall constitute
an immediate Event of Default under the Credit Agreement.

 

6.                                       Ischemia Consent.  As of the Effective
Date, Agent and Requisite Lenders (a) consent to the Ischemia Newco Formation
and the consummation of the Ischemia Merger and the Ischemia Stock Issuance in
accordance with the Ischemia Merger Agreement and related documentation
previously provided to and approved by Agent (the “Draft Ischemia Merger

 

6

--------------------------------------------------------------------------------


 

Documents”), and (b) agree that none of the Ischemia Newco Formation, the
consummation of the Ischemia Merger or the Ischemia Stock Issuance on or before
April 15, 2005, in each case in accordance with the Draft Ischemia Merger
Documents, shall constitute a breach of the Credit Agreement, provided, however,
that the consents and agreements of Agent and Requisite Lenders set forth above
are expressly conditioned on satisfaction of all of the following conditions in
Agent’s reasonable discretion, and the Borrowers and the other Credit Parties
hereby covenant and agree as follows:

 

(i)                                     that the Credit Parties do not expend
any cash in connection with the Ischemia Merger, the Ischemia Newco Formation or
the Ischemia Stock Issuance other than (x) for costs and expenses not to exceed
$4,000,000 in the aggregate,; and

 

(ii)                                  the noncash consideration payable by the
Credit Parties in connection with the Ischemia Merger shall be limited to the
issuance of Stock of Innovations pursuant to the Ischemia Stock Issuance.

 

7.                                       Agreement by Borrowers and Other Credit
Parties Regarding Ischemia Merger.  The Borrowers and each of the other Credit
Parties hereby acknowledge and agree that, on or prior to the effective date of
the Ischemia Merger (or on or prior to such other date as may be expressly
provided below):

 

(a)                                  Satisfaction of Conditions.  Agent shall
have received evidence satisfactory to Agent that each of the conditions
precedent to a Permitted Acquisition set forth in Section 6.1(ii) – (xi) of the
Credit Agreement have been satisfied in connection with the Ischemia Merger
(other than the conditions set forth in Sections 6.1(vi) and 6.1(ix), which are
hereby waived.

 

(b)                                 Guaranty and Joinder.  Agent shall have
received a guaranty and joinder agreement, in form and substance satisfactory to
Agent, duly executed by Ischemia pursuant to which, inter alia, Ischemia joins
the Credit Agreement and the other Loan Documents as a US Credit Party and
agrees to guaranty the Obligations of the Credit Parties under the Loan
Documents.

 

(c)                                  Security Interest and Code Filings. 

 

(i)                                     Ischemia shall have granted a valid
first priority perfected security interest (subject to Permitted Encumbrances)
in all of its assets to secure the Obligations of the Credit Parties and shall
have executed or authorized (as applicable) all documents (including financing
statements under the Code (or foreign equivalent) and other applicable documents
under the laws of any jurisdiction with respect to the perfection of Liens in
form and substance reasonably acceptable to Agent) as Agent may request in order
to perfect its security interest in such assets.

 

(ii)                                  Ischemia shall provide copies of Code (or
the foreign equivalent thereof) search reports listing all effective financing
statements (or equivalent information) that name Ischemia Newco or Ischemia as
debtor, together with copies of such financing statements (or equivalent
information), none of which shall cover the assets of Ischemia Newco or
Ischemia.

 

7

--------------------------------------------------------------------------------


 

(iii)                               Within sixty (60) days of the effective date
of the Ischemia Merger or such longer period as Agent shall consent to in its
sole discretion, Ischemia shall provide Control Letters from (A) all issuers of
uncertificated securities and financial assets held by Ischemia Newco, (B) all
securities intermediaries with respect to all securities accounts and securities
entitlements of Ischemia Newco, and (C) all futures commission agents and
clearing houses with respect to all commodities contracts and commodities
accounts held by Ischemia.

 

(d)                                 Waivers.  Within sixty (60) days of the
effective date of the Ischemia Merger or such longer period as Agent shall
consent to in its sole discretion, Agent, on behalf of Lenders, shall have
received landlord waivers and consents, bailee letters and mortgagee agreements
in form and substance reasonably satisfactory to Agent, in respect of Ischemia;
provided that a landlord waiver shall not be required with respect to that
certain property located at 4600 West 60th Avenue, Denver CO 80003 so long as
the aggregate net book value of all assets held at such property at any time
does not exceed $750,000.

 

(e)                                  Pledge Amendment.  Agent shall have
received a pledge amendment to that certain Amended and Restated Pledge
Agreement, dated as of September 30, 2003, by and among Agent and the Credit
Parties listed on the signature pages thereto (as amended, restated,
supplemented or modified from time to time, the “Pledge Agreement”), in form and
substance satisfactory to Agent, duly executed by an authorized officer of
Innovations, pursuant to which Innovations pledges one hundred percent (100%) of
the issued and outstanding Stock of Ischemia (the “Ischemia Stock”) to Agent,
together with all collateral and ancillary documentation required by the Pledge
Agreement, including, without limitation, original certificates representing the
Ischemia Stock pledged by Innovations (with duly executed, undated assignments
separate from certificates).

 

(f)                                    Cash Management.  Within sixty (60) days
of the effective date of the Ischemia Merger or such longer period as Agent
shall consent to in its sole discretion, Agent shall have received tri-party
blocked account agreements, in form and substance reasonably satisfactory to
Agent, duly executed and delivered by Ischemia and each bank where Ischemia has
established a deposit or disbursement account (other than payroll accounts), in
accordance with the requirements set forth in Section 1.8 and Annex C of the
Credit Agreement; provided, that tri-party blocked account agreements shall not
be required to be delivered with respect to any bank accounts currently held by
Ischemia at Silicon Valley Bank, First National Bank of Colorado or Silicon
Valley Bank Securities so long as (i) the aggregate value of all amounts held in
any such accounts does not exceed $250,000 at any time, and (ii) such accounts
are closed within 10 Business Days of the date that any checks written against
such accounts on or before the effective date of the Ischemia Merger have been
deposited by the payee of such checks and such checks have cleared.

 

(g)                                 Schedules.  Agent shall have received
updated Schedules to the Credit Agreement, the Amended and Restated Security
Agreement, dated as of September 30, 2003, as amended from time to time, by and
among Agent that the Credit Parties listed on the signature page thereto, the
Pledge Agreement, the Amended and Restated Intellectual Property Security
Agreement, dated as of September 30, 2003, as amended from time to time, by and
among Agent and the Credit Parties listed on the signature page thereto, and
such other Loan

 

8

--------------------------------------------------------------------------------


 

Documents as may be required in connection with the joinder of Ischemia, to
reflect the joinder of Ischemia to such agreements, in form and substance
satisfactory to Agent.

 

(h)                                 Organizational Documents and Good Standing. 
Agent shall have received a copy of each of Ischemia Newco’s and Ischemia’s (i)
organizational documents and all amendments thereto and (ii) good standing
certificates or the foreign equivalent and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date and certified by the applicable authorized Governmental Authority.

 

(i)                                     Bylaws and Resolutions.  Agent shall
have received a copy of (i) each of Ischemia Newco’s and Ischemia’s bylaws (or
foreign equivalent thereof) and all amendments thereto, (ii) resolutions of
Ischemia Newco’s and Ischemia’s board of directors and, to the extent required
under applicable law, stockholders, approving and authorizing the Ischemia
Merger and the execution, delivery and performance of the transaction documents
to be executed in connection with the Ischemia Merger, and (iii) resolutions of
Ischemia’s board of directors approving and authorizing the execution, delivery
and performance of the Loan Documents to which Ischemia is, or will be a party
and the transactions to be consummated in connection therewith, each certified
by an authorized officer of Ischemia Newco and Ischemia, as applicable, as being
in full force and effect without any modification or amendment as of the
Effective Date.

 

(j)                                     Incumbency.  Agent shall have received a
signature and incumbency certificate of the officers of Ischemia, certified by
an officer of Ischemia as being true, accurate, correct and complete in all
respects.

 

(k)                                  Ischemia Merger Documents.  Agent shall
have received executed copies of the Ischemia Merger Agreement, together with
all amendments thereto, and all documentation delivered in connection therewith
(all of which shall be in form and substance reasonably satisfactory to Agent),
certified by an authorized officer of Ischemia to be true and complete and in
full force and effect as of the Effective Date.

 

(l)                                     Opinion of Counsel.  Agent shall have
received legal opinions of counsel acceptable to Agent, which shall provide
(subject to customary qualifications) that (i) the Loan Documents have been duly
authorized, executed and delivered by, and are enforceable against Ischemia,
(ii) that the Ischemia Merger was approved by all requisite corporate action by
Ischemia Newco and Ischemia, and (iii) such other opinions as Agent may
reasonably request, all in form and substance satisfactory to Agent.

 

(m)                               Collateral Assignment of Ischemia Merger
Documents.  Upon Agent’s request, Agent shall have received a collateral
assignment of the rights (but not the obligations) of Innovations and/or
Ischemia under the Ischemia Merger Agreement and other documentation executed in
connection with the Ischemia Merger.

 

(n)                                 Payment of Indebtedness.  Borrowers shall
provide evidence satisfactory to Agent that all of the obligations of Ischemia
to Silicon Valley Bank will be performed and paid in full immediately upon
consummation of the Ischemia Merger and all

 

9

--------------------------------------------------------------------------------


 

Liens upon any of the property of Ischemia or any other Credit Party in respect
thereof shall have terminated immediately upon such payment.

 

(o)                                 Appointment of Agent for Service of
Process.  Agent shall have received evidence that the Connecticut office of CT
Corporation has been appointed as agent for service of process for Ischemia.

 

The Borrowers and each of the other Credit Parties hereby acknowledge and agree
that the failure to satisfy any of the deliveries or conditions set forth above
in this Section 7 on or prior to the date required as set forth above in
connection with each such delivery or condition, as applicable, shall constitute
an immediate Event of Default under the Credit Agreement.

 

8.                                       Covenant.  The Credit Parties shall not
amend the Draft Binax Merger Documents, the executed Binax Merger Agreement, the
Draft Ischemia Merger Documents or the executed Ischemia Merger Agreement
without the prior written consent of Agent.  Any failure of the Credit Parties
to comply with this covenant (a) with respect to the Draft Binax Merger
Documents or the Draft Ischemia Merger Documents shall result in this Amendment
becoming immediately null and void and of no further force and effect and (b)
with respect to the Binax Merger Agreement or the Ischemia Merger Agreement
shall constitute an immediate Event of Default under the Credit Agreement.

 

9.                                       Representations and Warranties.  To
induce Agent and Requisite Lenders to enter into this Amendment, the Credit
Parties hereby, jointly and severally, represent and warrant that:

 

(a)                                  The execution, delivery and performance by
each Credit Party of this Amendment and the performance of the Credit Agreement,
as amended by this Amendment (the “Amended Credit Agreement”): (i) are within
such Person’s corporate, company or partnership power; (ii) have been (or will
be prior to execution thereof) duly authorized by all necessary corporate,
limited liability company or limited partnership action; (iii) do not contravene
any provision of such Person’s charter, bylaws or equivalent constitutive
documents or partnership or operating agreement, as applicable; (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (vi) do not result in the
creation or imposition of any Lien upon any of the property of such Person,
other than a Lien in favor of Agent; and (vii) do not require the consent or
approval of any Governmental Authority or any other Person except those which
will have been duly obtained, made or complied with prior to the Effective Date.

 

(b)                                 This Amendment has been duly executed and
delivered by or on behalf of each of the Credit Parties.

 

(c)                                  This Amendment constitutes a legal, valid
and binding obligation of each of the Credit Parties, enforceable against each
of them in accordance with its terms.

 

10

--------------------------------------------------------------------------------


 

(d)                                 No Default or Event of Default has occurred
and is continuing or would result after giving effect to the provisions of this
Amendment.

 

(e)                                  No action, claim or proceeding is now
pending or, to the knowledge of any Credit Party, threatened against such Credit
Party, at law, in equity or otherwise, before any court, board, commission,
agency or instrumentality of any foreign, federal, state, or local government or
of any agency or subdivision thereof, or before any arbitrator or panel of
arbitrators, which (i) challenges any Credit Party’s right or power to enter
into or perform any of its obligations under this Amendment or any other Loan
Document to which it is or will be, a party, or the validity or enforceability
of this Amendment, the Credit Agreement or any Loan Document or any action taken
thereunder, or (ii) has a reasonable risk of being determined adversely to any
Credit Party and that, if so determined, could reasonably be expected to have a
Material Adverse Effect after giving effect to this Amendment.

 

(f)                                    The representations and warranties of the
Credit Parties contained in the Amended Credit Agreement and each other Loan
Document shall, after giving effect hereto, be true and correct on and as of (i)
the date hereof, and (ii) the Effective Date, in each case, with the same effect
as if such representations and warranties had been made on and as of such date,
except that any such representation or warranty which is expressly made only as
of a specified date need be true only as of such date.

 

10.                                 No Amendments/Waivers/Consents.  Except as
expressly provided herein (a) the Credit Agreement and the other Loan Documents
shall be unmodified and shall continue to be in full force and effect in
accordance with their terms, (b) the consents and agreements of the Agent and
Requisite Lenders set forth herein shall be limited strictly as written and
shall not constitute a consent or agreement to any transaction not specifically
described in connection with any such consent and/or agreement, and (c) this
Amendment shall not be deemed a waiver of any term or condition of any Loan
Document and shall not be deemed to prejudice any right or rights which Agent or
any Lender may now have or may have in the future under or in connection with
any Loan Document or any of the instruments or agreements referred to therein,
as the same may be amended from time to time.

 

11.                                 Affirmation of Obligations.  Each of the
Credit Parties hereby acknowledges, agrees and affirms (a) its obligations under
the Credit Agreement and the other Loan Documents, including, without
limitation, its guaranty obligations thereunder, (b) that such guaranty shall
apply to the Obligations in accordance with the terms thereof, (c) the grant of
the security interest in all of its assets pursuant to the Loan Documents and
(d) that such liens and security interests created and granted are valid and
continuing and secure the Obligations in accordance with the terms thereof.

 

12.                                 Outstanding Indebtedness; Waiver of Claims. 
Each of Borrowers and the other Credit Parties hereby acknowledges and agrees
that as of March 14, 2005, (a) the outstanding balance of the European Revolving
Loan is $11,000,000 and (b) the outstanding balance of the US Revolving Loan is
$20,000,000.  Borrowers and each other Credit Party hereby waive, release,
remise and forever discharge Agent, Lenders and each other Indemnified Person
from any and all claims, suits, actions, investigations, proceedings or demands
arising out of or in connection with the Credit Agreement (collectively,
“Claims”), whether based in

 

11

--------------------------------------------------------------------------------


 

contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which any
Borrower or any other Credit Party ever had, now has or might hereafter have
against Agent or Lenders which relates, directly or indirectly, to any acts or
omissions of Agent, Lenders or any other Indemnified Person on or prior to the
Effective Date, provided, that no Borrower nor any other Credit Party waives any
Claim solely to the extent such Claim relates to Agent’s or any Lender’s gross
negligence or willful misconduct.

 

13.                                 Fees and Expenses

 

(a)                                  Amendment Fee.  To induce Agent and the
Lenders to enter into this Amendment, Borrowers hereby agree to pay Agent, for
the ratable benefit of the Lenders, an amendment fee in the amount of $50,000.00
in immediately available funds, payable on the Effective Date (the “Amendment
Fee”).

 

(b)                                 Expenses.  Borrowers hereby reconfirm their
obligations pursuant to Section 11.3 of the Credit Agreement to pay and
reimburse Agent for all reasonable costs and expenses (including, without
limitation, reasonable fees of counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and all other
documents and instruments delivered in connection herewith..

 

14.                                 Effectiveness.  Effectiveness.  Upon
satisfaction in full in the judgment of Agent of each of the following
conditions, this Amendment shall be deemed effective as of March 10, 2005 (the
“Effective Date”):

 

(a)                                  Amendment.  Agent shall have received four
(4) original signature pages to this Amendment, duly executed and delivered by
Agent, Lenders, and each of the Credit Parties.

 

(b)                                 Payment of Fees and Expenses.  Borrowers
shall have paid to Agent all costs, fees and expenses owing in connection with
this Amendment and the other Loan Documents and due to Agent (including, without
limitation, the Amendment Fee and reasonable legal fees and expenses).

 

(c)                                  Representations and Warranties.  The
representations and warranties of or on behalf of each of the Credit Parties in
this Amendment shall be true and correct on and as of the date hereof and the
Effective Date.

 

15.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

16.                                 Counterparts.  This Amendment may be
executed by the parties hereto on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BORROWERS

 

 

 

WAMPOLE LABORATORIES, LLC.
INVERNESS MEDICAL (UK) HOLDINGS
LIMITED

 

 

 

 

 

By:

/s/Anthony J. Bernardo

 

 

Name: Anthony J. Bernardo

 

Title: Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent and Lender

 

 

 

By:

/s/Keith Kennedy

 

 

Duly Authorized Signatory

 

 

 

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,

 

as a Lender

 

 

 

By:

/s/illegible

 

 

Duly Authorized Signatory

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/Wilfred V. Saint

 

 

Duly Authorized Signatory

 

 

 

By:

/s/Juan Zuniga

 

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 

 

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

INVERNESS MEDICAL, INC.

 

UNIPATH DIAGNOSTICS, INC.

 

UNIPATH ONLINE, INC.

 

OSTEX INTERNATIONAL, INC.

 

INVERNESS MEDICAL INTERNATIONAL
HOLDING CORP.

 

INVERNESS MEDICAL INTERNATIONAL
HOLDING CORP. II

 

UNIPATH LIMITED

 

APPLIED BIOTECH, INC.

 

FOREFRONT DIAGNOSTICS, INC.

 

MORPHEUS ACQUISITION CORP.

 

MORPHEUS ACQUISITION LLC

 

INVERNESS MEDICAL CANADA INC.

 

MEDICALE INVERNESS CANADA INC.

 

INNOVATIONS RESEARCH LLC

 

ADVANTAGE DIAGNOSTICS CORPORATION

 

 

 

By:

/s/Anthony J. Bernardo

 

 

Name: Anthony J. Bernardo

 

Title: Duly Authorized Signatory

 

 

 

ORGENICS INTERNATIONAL HOLDINGS BV

 

INVERNESS MEDICAL SWITZERLAND LTD
LIAB. CO

 

UNIPATH DIAGNOSTICS GMBH

 

CAMBRIDGE DIAGNOSTICS IRELAND
LIMITED

 

PREGYMED GMBH

 

SCANDINAVIAN MICRO BIODEVICES APS

 

SELFCARE TECHNOLOGY, INC.

 

VIVA DIAGNOSTIKA – DIAGNOSTISCHE
PRODUKTE – GMBH

 

DMD, DIENSTLEISTUNGEN & VERTRIEB FUR
MEDIZIN UND DIAGNOSTIK GMBH

 

INVERNESS MEDICAL FRANCE, S.A.S.

 

 

 

By:

/s/Paul T. Hempel

 

 

Name: Paul T. Hempel

 

Title: Duly Authorized Signator

 

--------------------------------------------------------------------------------